Title: George Mason to James Madison, 10 December 1827
From: Mason, George
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    
                            Green Springs near Williamsburg, Virginia
                                
                                
                            
                        Decr 10th 1827—
                        
                        
                        While in Washington, a short time since, I was requested by your connection Mrs Cutts, to forward to you,
                            some Copies of the enclosed Memorial—as you had expressed to her a wish to possess them—It is with great pleasure I
                            comply—& avail myself of the first mail on my return home to do so—I hope they will reach you in due season
                            & good condition—
                        With your kind permission, I will seize this occasion, to take the liberty of enquiring, whether there are in
                            your possession, or if it is of your knowledge, where I could obtain any Letters, or other relics, on Political
                            or moral Topics, of my late Grand-Father Col: George Mason?
                        For some years past, it has been one of the most pleasing occupations of my Life, to collect the scattered
                            remains of a man, who his native State once delighted to honour, & who (without, I hope,
                            an undue pride of ancestry) I can reflect with no little
                            satisfaction, stood one of a constellation of genius, virtue & patriotism, rarely equalled, & never
                            excelled in any age— If it should be my good fortune, to gather together enough of what Time has spared of the emanations
                            of his mind, to illustrate his character & career, I shall, with a short Biography, submit it to the press—with
                            the hope, that the effort, however humble, will be pardoned as a tribute of filial piety, & not be perhaps,
                            entirely unworthy the notice of the good People of that Land, he once loved so well—
                        Any contributions, which your long & intimate acquaintance with him, in so many scenes of difficulty
                            & interest, may enable you to make, either in the shape of reminiscences, or original productions in your
                            possession, for such an object, will be most gratefully recd: & remembered At your entire liesure, may I ask Sir,
                            the honour of hearing from you on this subject—With the greatest veneration & respect Sir, your obt: servt:
                        
                        
                            
                                G Mason
                            
                        
                    